Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 2-4 have been canceled. Claim 1 has been amended. Claims 1 and 5-10 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the
Applicant’s representative Shen Bin (Daniel) Wu on 04/13/2021.
AMENDMENT to the Claims:

(currently amended) An electronic system, comprising: a host device, comprising:
a controller, having at least one detection pin;

at least one connection socket, each connection socket being coupled to the co1Tesponding detection pin; and
merely one storage device; and

at least one peripheral device, having a connector hot-pluggably and electrically connected to the connection socket of the host device,
wherein the storage device is configured to store [[the]] a number of

hot-plug insertion/extraction cycles of the connector in the peripheral device,

	
wherein 

    PNG
    media_image1.png
    21
    272
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    3
    15
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    3
    256
    media_image3.png
    Greyscale
wherein the controller obtains from the connected peripheral device, the controller reads the number of hot-plug insertion/extraction cycles corresponding to the connected peripheral device according to the identification code to verify whether a life time of the connector or the connection socket is reached to increase stability and reliability of the electronic system.
 (canceled)

(canceled)

(canceled)

(original) The electronic system according to claim 1, wherein the storage device is disposed in the host device.
(original) The electronic system according to claim 5, wherein the controller uses the storage device to record the peripheral device, the number of hot-plug insertion/extraction cycles of the corresponding connector and the number of hot-plug inse1iion/extraction cycles of the connection socket.
(original) The electronic system  according  to claim 1, wherein when the detection pin floats, the detection pin is at a first voltage level, and when the 
 (original) The electronic system according to claim 1, wherein when the controller acquires that the connector of the peripheral device is connected to the connection socket of the host device when the host device is powered on, the controller reads the number of hot-plug inse1iion/extraction cycles of the connector in the peripheral device from the storage device and increases the number of hot-plug insertion/extraction cycles.
(original) The electronic system according to claim 1, wherein

the controller detects whether the number of hot-plug inse1iion/extraction cycles of the connector in the peripheral device exceeds a preset safety value, and when the number of hot-plug insertion/extraction cycles exceeds the preset safety value, the controller sends a warning message.

(original) The electronic system according to claim 1, wherein the controller is a baseboard management controller (BMC).
Allowable Subject Matter
Claims 1 and 5-10 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
corresponding to the connected peripheral device according to the identification code of 


insertion/extraction cycles of the connector in the peripheral device stored in the storage device of the host device to verify whether a life time of the connector or the connection socket is reached to increase stability and reliability of the electronic system.”
           Accordingly, dependent claims 5-10 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455